DETAILED ACTION
Status of Application: Claims 1-19 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on 9/18/2020 and 11/24/2020 has/have been considered by the Examiner and made of record in the application file.

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given via telephone on 12/13/2021 and email on 12/14/2021.
In the Claims:

1.  (Currently Amended) An apparatus, comprising:
	a processor configured to cause a wireless device to:
		determine a first network associated with a first subscriber identity module (SIM);

		determine information for a coordination request to avoid a , wherein the information includes an offset limit to a paging occasion of the first SIM indicated by the first network to the wireless device;
		transmit, to a base station associated with the first network, the coordination request to avoid the , wherein the coordination request includes a requested offset to the paging occasion of the first SIM, wherein the requested offset is less than the offset limit; and
		communicate, with the base station, according to the coordination request, wherein said communicating avoids the 
	2.  (Original) The apparatus of claim 1, wherein the coordination request includes a request to the first network to alter a paging occasion of the first SIM.  
	3.  (Currently Amended) The apparatus of claim 2, wherein the first network and the second network are different
	4.  (Currently Amended) The apparatus of claim 2, wherein the first network and the second network are different, wherein the coordination request includes an indication to the first network of a paging occasion of the second SIM.  
	5.  (Original) The apparatus of claim 1, wherein the first network and the second network are the same, wherein the coordination request includes an indication to the first network to transmit pages for the first SIM on a paging occasion associated with the second SIM.
	6.  (Original) The apparatus of claim 1, wherein the first network and the second network are different, wherein the coordination request includes an indication regarding how or if the first network should transmit alert system messages to the wireless device.  
	7.  (Original) The apparatus of claim 6, wherein the first network is a home network for the first SIM and the second network is a home network for the second SIM, wherein the second SIM is a data preferred SIM, wherein the indication indicates that the wireless device will retrieve alert system messages over the second network.  
	8.  (Original) The apparatus of claim 6, wherein the second network is a home network for the second SIM and the first network is a roaming network for the first SIM, wherein the indication indicates that the wireless device will retrieve alert system messages over the second network.  
	9.  (Original) The apparatus of claim 6, wherein the first SIM and the second SIM are both camped on a same cell with a different mobile country code (MCC) and/or a mobile network code (MNC), wherein the processor is further configured to cause the wireless device to select the second SIM based on the MCC and/or MNC, wherein the indication indicates that the wireless device will retrieve alert system messages over the second network.  

	10-20. (Cancelled) 

	21. (New) A wireless device, comprising:
	a radio; and
	a processor operably coupled to the radio and configured to cause the wireless device to:
		determine a first network associated with a first subscriber identity module (SIM);
		determine a second network associated with a second SIM;

		transmit, to a base station associated with the first network, the coordination request to avoid the collision, wherein the coordination request includes a requested offset to the paging occasion of the first SIM, wherein the requested offset is less than the offset limit; and
		communicate, with the base station, according to the coordination request, wherein said communicating avoids the collision.  
	22. (New)  The wireless device of claim 21, wherein the coordination request includes a request to the first network to alter a paging occasion of the first SIM.  
	23. (New)  The wireless device of claim 22, wherein the first network and the second network are different.
	24.  (New)  The wireless device of claim 22, wherein the first network and the second network are different, wherein the coordination request includes an indication to the first network of a paging occasion of the second SIM.  
	25.  (New)  The wireless device of claim 21, wherein the first network and the second network are the same, wherein the coordination request includes an indication to the first network to transmit pages for the first SIM on a paging occasion associated with the second SIM.
	26.  (New)  The wireless device of claim 21, wherein the first network and the second network are different, wherein the coordination request includes an indication regarding how or if the first network should transmit alert system messages to the wireless device.  

	28.  (New)  The wireless device of claim 26, wherein the second network is a home network for the second SIM and the first network is a roaming network for the first SIM, wherein the indication indicates that the wireless device will retrieve alert system messages over the second network.  
	29.  (New)  The wireless device of claim 26, wherein the first SIM and the second SIM are both camped on a same cell with a different mobile country code (MCC) and/or a mobile network code (MNC), wherein the processor is further configured to cause the wireless device to select the second SIM based on the MCC and/or MNC, wherein the indication indicates that the wireless device will retrieve alert system messages over the second network.  
30. (New) A method, comprising:
at a wireless device:
determining a first network associated with a first subscriber identity module (SIM); 
determining a second network associated with a second SIM;
determining information for a coordination request to avoid a collision between a first communication from the first network for the first SIM and a second communication from the second network for the second SIM, wherein the information includes an offset limit to a paging occasion of the first SIM indicated by the first network to the wireless device;
transmitting, to a base station associated with the first network, the coordination request to avoid the collision, wherein the coordination request includes a requested offset to the paging occasion of the first SIM, wherein the requested offset is less than the offset limit; and

31. (New) The method of claim 30, wherein the coordination request includes a request to the first network to alter a paging occasion of the first SIM.

                                                       Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 21, and 30): 
             The closest prior art of record, “Method For Using A User Equipment With A First Public Land Mobile Network And With A Second Public Land Mobile Network, User Equipment, Program And Computer Program Product” by Klatt et al., US 20150017982 A1, “Method For Performing Adaptive Access Procedure On Multi-subscriber Identity Module (SIM) Wireless Communication Device, Involves Postponing Signaling On Random Access Channel (RACH) Until Completion Of Scheduled Tune-away Period” by Ravhichandran et al., “Method For Resolving Control Transmission Collision In e.g. Dual-SIM Dual Active Mobile Device, Involves Alternating Channel Transmissions By Device, In Response To Determining That First Transmission Collides With Second Transmission” by Dhanda US20160095015A1, and “Managing Transmitter Collisions” by Krishnamoorthia and Kanamarlapudi US2016/0050686A1  fails to anticipate or render obvious the specific multi-sim collision mitigation techniques when measuring specifically for paging offsets.  While the Klatt and Dhanda references specifically taught techniques for how to avoid traffic collisions in general in a multi-sim device in a cellular environment (same and heterogeneous networks) and the Krishnamoorthi reference teaches avoiding collisions including paging traffic, none of the references anticipated or rendered obvious the concept of combining those multi-sim techniques with the specific paging collision avoidance technique of implementing a requested offset that is less 
 No one reference individually had the exact invention envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642